Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Guy Martin, Jr., appeals the district court’s order granting the Defendant’s motion to dismiss his Complaint for lack of subject matter jurisdiction under the political question doctrine. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Martin v. Obama, No. 1:11-cv-03444-RDB, 2012 WL 1380366 (D.Md. Apr. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.